Per Curiam.
Judgment affirmed in department without written opinion, Mr. Chief Justice Burke, Mr. Justice Stone and Mr. Justice Hays participating.
Messrs. Dickerson, Morrissey & Zarlengo, Mr. William F. Dwyer, for plaintiff in error.
Mr. Harold B. Wagner, Mr. Carl A. Wyers, for defendant in error, Dorothy L. Bowman.
Messrs. Pershing, Bosworth, Dick & Dawson, Mr. Samuel S. Sherman, Jr., Mr. Fred O. Jeffries, Mr. Michael E. Reidy, for defendant in error Northwestern National Life Insurance Company.